                                          1   Wesley D. Ray (SBN 026351)
                                              Wesley.Ray@SacksTierney.com
                                          2
                                              Philip R. Rudd (SBN 014026)
                                          3   Philip.Rudd@SacksTierney.com
                                              SACKS TIERNEY P.A.
                                          4   4250 N. Drinkwater Blvd., 4th Floor
                                          5   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          6   Facsimile: 480.970.4610
                                              Attorneys for Debtors
                                          7
                                          8                         IN THE UNITED STATES BANKRUPTCY COURT
                                          9                                THE DISTRICT OF ARIZONA
                                         10
                                              In re:                                       Chapter 11 Proceedings
                                         11
                                              ANDES INDUSTRIES, INC.,                      Case No.: 2:19-bk-14585-PS
                       P.A., ATTORNEYS




                                         12                                                Joint Administration With
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13   PCT INTERNATIONAL, INC.,                     Case No. 2:19-bk-14586-PS
             FOURTH FLOOR




                                         14            Debtors.                            Adv. No: 2:20-ap-00118-PS
SACKS TIERNEY




                                         15 This filing applies to:
                                                                                           STIPULATION CONCERNING:
                                                       Both Debtors
                                         16
                                                    X PCT International                    (A) CONVERSION OF TRO/OSC
                                         17                                                HEARING SET FOR MAY 11 AT 1:00
                                                  ___ Andes International
                                         18                                                P.M. TO A STATUS/SCHEDULING
                                                                                           HEARING;
                                            PCT INTERNATIONAL, INC.,
                                         19
                                                                                           (B) SBA’S RESERVATION OF
                                         20            Plaintiff,                          AUTHORIZATION FOR A PPP LOAN
                                         21                                                TO PLAINTIFF AND AGREEMENT
                                              v.                                           TO ALLOW LOAN PROCESS TO
                                         22                                                OCCUR;
                                            JOVITA CARRANZA, IN HER
                                         23 CAPACITY AS ADMINISTRATOR FOR                  (C) CONSOLIDATION OF TRIAL ON
                                         24 THE U.S. SMALL BUSINESS                        MERITS WITH PRELIMINARY
                                            ADMINISTRATION,                                INJUNCTION;
                                         25
                                                 Defendant.                                (D) REQUEST TO SET TRIAL DATE
                                         26
                                                                                           AND ESTABLISH TRIAL
                                         27                                                PROCEDURES
                                         28

                                         Case 2:20-ap-00118-PS
                                            2722006.v1                 Doc 17 Filed 05/14/20 Entered 05/14/20 11:05:31   Desc
                                                                        Main Document     Page 1 of 4
                                          1          WHEREAS, PCT International, Inc. (“PCT” or “Plaintiff”) and Jovita Carranza, in
                                          2   her capacity as Administrator for the U.S. Small Business Administration (“SBA” or
                                          3   “Defendant”) (collectively, the “Parties”), appeared before the Court on May 11, 2020 at
                                          4   1:00 pm for a hearing on Plaintiff’s Motion for Temporary Restraining Order and
                                          5   Preliminary Injunction (“Injunction Motion”) pursuant to the Order Setting Expedited
                                          6   Hearing and Order to Show Cause Hearing Regarding PCT’s Motion for Temporary
                                          7   Restraining Order and Preliminary Injunction (“Order Setting TRO/OSC Hearing”).
                                          8          WHEREAS, the parties communicated to the Court prior to the May 11, 2020 hearing
                                          9   that the parties had reached an agreement in principal to vacate the TRO/OSC hearing and
                                         10   wished to proceed instead with a status conference to schedule a trial on the merits of
                                         11   Plaintiff’s Complaint    for Declaratory and Injunctive Relief; Writ of Mandamus and
                                         12   Damages (“Complaint”).
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13          WHEREAS, the Court scheduled hearing on Plaintiff’s Injunction Motion on June 3,
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   2020 at 10:00 am.
             FOURTH FLOOR




                                         15          The Parties, by and through their undersigned counsel, hereby stipulate, agree and
SACKS TIERNEY




                                         16   request, as follows:
                                         17          A.     Defendant shall reserve authorization for one Payroll Protection Program
                                         18   (“PPP”) loan for Plaintiff, in the amount of $847,535 (the “PPP Loan”), pending the outcome
                                         19   of the trial on the merits of Plaintiff’s Complaint for Declaratory and Injunctive Relief; Writ
                                         20   of Mandamus and Damages (“Complaint”). The PPP Loan would be authorized by PPP
                                         21   funding legislation enacted on April 24, 2020. Defendant will set aside these funds without
                                         22   conceding any claim or argument raised by Plaintiff in this case, nor waiving any claim,
                                         23   defense or argument that the SBA may have in response to Plaintiff’s claims in this case.
                                         24   Defendant agrees and represents that the reservation of authorization called for hereunder
                                         25   will result in the preservation of appropriate funds so that, in the event this Court enters
                                         26   judgment in Plaintiff’s favor upon adjudication of the Complaint and so long as the PPP Loan
                                         27   is otherwise approved by a participating lender, funds will be immediately available for
                                         28   disbursement to Plaintiff in connection with the PPP Loan.

                                                                                         2
                                         Case 2:20-ap-00118-PS
                                            2722006.v1                Doc 17 Filed 05/14/20 Entered 05/14/20 11:05:31            Desc
                                                                       Main Document     Page 2 of 4
                                          1          B.      The Parties agree that the trial on the merits of Plaintiff’s Complaint shall be
                                          2   consolidated with the trial on the Plaintiff’s request for a preliminary injunction as set forth
                                          3   in the Injunction Motion.
                                          4          C.      Defendant shall file its opposition to the Injunction Motion by May 20, 2020.
                                          5          D.      Plaintiff shall file any reply brief by May 27, 2020.
                                          6          E.      The Parties agree and request that the page limit for Defendant’s Opposition
                                          7   Brief be extended to 30 pages, and that the page limit for Plaintiff’s Reply brief be extended
                                          8   to 20 pages.
                                          9          F.      The Parties acknowledge and agree that all discovery and other-pretrial
                                         10   requirements will be abbreviated or eliminated, such that the Court may fully adjudicate the
                                         11   Complaint upon the conclusion of the trial.
                                         12          G.      The Parties request that the Court set a status hearing on this matter for a date
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13   no later than May 18, 2020, or as soon thereafter as the Court’s calendar permits, to address
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   any pre-trial evidentiary issues or disagreements among the Parties.
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                                     RESPECTFULLY SUBMITTED: May 14, 2020.
                                         16

                                         17                                              SACKS TIERNEY P.A.

                                         18
                                                                                         By:
                                         19
                                                                                               Wesley D. Ray
                                         20                                                    Philip R. Rudd
                                                                                               Attorneys for Plaintiff
                                         21

                                         22                                              JOSEPH H. HUNT
                                         23                                              Assistant Attorney General

                                         24
                                                                                         By:/s/ Kevin P. VanLandingham (with permission)
                                         25
                                                                                              KEVIN P. VANLANDINGHAM
                                         26                                                   (NY Reg. No. 4741799)
                                                                                              Attorneys for Defendant
                                         27

                                         28

                                                                                          3
                                         Case 2:20-ap-00118-PS
                                            2722006.v1                 Doc 17 Filed 05/14/20 Entered 05/14/20 11:05:31            Desc
                                                                        Main Document     Page 3 of 4
                                          1 COPY of the foregoing mailed (or served
                                            via electronic notification if indicated by
                                          2
                                            an “*”) on May 14, 2020, to:
                                          3
                                               U.S. Small Business Administration
                                          4    Attn: Jovita Carranza, Administrator
                                               409 3rd Street SW
                                          5
                                               Washington, DC 20416
                                          6
                                               Office of the U.S. Attorney, District of Arizona
                                          7    Attn: Civil Process Clerk
                                          8    Two Renaissance Square
                                               40 N. Central Avenue, Suite 1800
                                          9    Phoenix, AZ 85004-4449
                                         10
                                               Office of the Attorney General of the United States of America
                                         11    Attn: Civil Process Clerk
                                               U.S. Department of Justice
                                         12    950 Pennsylvania Avenue, N.W.
                       P.A., ATTORNEYS




                                               Washington, DC 20530-0001
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                         14    Joseph H. Hunt, Assistant Attorney General, Civil Division
             FOURTH FLOOR




                                               Ruth A. Harvey, Director
                                         15
SACKS TIERNEY




                                               Margaret M. Newell, Assistant Director
                                         16    Kevin P. VanLandingham*, Trial Attorney
                                               Email: kevin.p.vanlandingham@usdoj.gov
                                         17    P.O. Box 875, Ben Franklin Station
                                         18    Washington, D.C. 20044-0875

                                         19    U.S. Trustee * USTPRegion14.PX.ECF@USDOJ.gov
                                               OFFICE OF THE U.S. TRUSTEE
                                         20
                                               230 North First Avenue, Ste. 204
                                         21    Phoenix, AZ 85003-1725

                                         22    Christopher J. Pattock * Christopher.J.Pattock@usdoj.gov
                                         23    Office of U.S. Attorney
                                               230 N. First Ave., Ste. 204
                                         24    Phoenix, AZ 85003-1706
                                         25

                                         26
                                              By:   /s/ Cathie Bernales
                                         27

                                         28

                                                                                       4
                                         Case 2:20-ap-00118-PS
                                            2722006.v1              Doc 17 Filed 05/14/20 Entered 05/14/20 11:05:31   Desc
                                                                     Main Document     Page 4 of 4
